Citation Nr: 0312700	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  97-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than September 
23, 1996, for a grant of entitlement to a permanent and total 
disability rating for pension purposes.

2.  Entitlement to improved pension benefits for the period 
October 1, 1996, through July 31, 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to June 
1956.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  March 1997 by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On May 11, 2000, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans' Law Judge 
by videoconference.  A transcript of that hearing is of 
record.

In July 2000 and in June 2001, the Board remanded this case 
to the RO for procedural reasons.  The case was most recently 
returned to the Board in April 2003.

While this case was in remand status, a rating decision in 
March 2002 found that a rating decision in December 1988, 
which did not grant entitlement to service connection for a 
lumbar spine disability, did not involve clear and 
unmistakable error.  The RO duly notified the veteran of that 
rating action in April 2002.  The veteran did not file a 
timely notice of disagreement with that determination, which 
became final.  See 38 U.S.C.A. § 7105(West 2002).  Also while 
this case was in remand status, a Supplemental Statement of 
the Case (SSOC) furnished to the veteran in December 2002 
contained an issue which had not been addressed in the 
Statement of the Case or in earlier SSOCs: whether a rating 
decision in December 1988, which denied entitlement to non-
service connected pension benefits, involved clear and 
unmistakable error.  The veteran did not perfect an appeal on 
that issue by filing a timely substantive appeal.  See 
38 C.F.R. § 20.302(c) (2002).  Consequently, the issues 
addressed by the RO while this case was in remand status are 
not before the Board at this time, and the issues currently 
on appeal are as stated on the first page of this decision.


FINDINGS OF FACT

1.  The date of reopened claim of entitlement to improved 
pension benefits was September 23, 1996.

2.  Entitlement to improved pension benefits on an 
extraschedular basis arose prior to September 23, 1996.

3.  For the period September 23, 1996, through July 31, 1997, 
the countable income of the veteran and his wife exceeded the 
maximum pension rate for a veteran with one dependent.


CONCLUSIONS OF LAW


1.  Entitlement to an effective date earlier than September 
23, 1996, for a grant of entitlement to a permanent and total 
disability rating for pension purposes is not warranted.  
38 U.S.C.A. §§  5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.3(a)(3), 3.400(r) (2002).

2.  Entitlement to improved pension benefits for the period 
October 1, 1996, through July 31, 1997, is not warranted.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.3, 3.31, 3.400 
(2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  In 
addition, in a statement received in December 2001, the 
veteran stated that he understood: the evidence VA needed to 
support his claim; what evidence VA would attempt to obtain; 
what evidence VA already had pertaining to his claim; and 
what evidence he needed to furnish in connection with his 
claim.  The veteran also stated that he was not aware of any 
source of evidence relevant to his claim other than that 
which VA would attempt to obtain and/or which had already 
been identified.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that the notice 
provisions of the VCAA have been complied with.  The Board 
finds that there will be no prejudice to the veteran if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claims on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2002).  The effective 
date of a benefit based on a reopened claim is the date of 
receipt of the reopened claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(r) (2002).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2002).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant or her duly authorized representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2002).  
The United States Court of Appeals for the Federal Circuit 
has held that 38 C.F.R. § 3.155(a) does not deal with or 
authorize oral informal claims.  Rodriguez v. West, 189 F.3d 
1351, 1353-4 (1999).  The Court stated that 38 C.F.R. 
§ 3.1(p) defines "claim", informal as well as formal, as a 
"communication in writing" and when 38 C.F.R. § 3.155(a) 
refers to "an informal claim", it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing".

An award of disability pension may not be effective prior to 
the date 
entitlement arose.  See 38 C.F.R. § 3.400(b)(1) (2002).

38 C.F.R. § 3.3(a)(3) (2002) provides that improved pension 
is a benefit payable by VA to veterans of a period or periods 
of war because of nonservice-connected disability or age. The 
qualifying periods of war for this benefit are the Mexican 
border period, World War I, World War II, the Korean 
conflict, the Vietnam era 
and the Persian Gulf War.  Basic entitlement exists if a 
veteran:
    (i) Served in the active military, naval or air service 
for 90 days 
or more during a period of war; or
    (ii) Served in the active military, naval or air service 
during a 
period of war and was discharged or released from such 
service for a 
disability adjudged service-connected without presumptive 
provisions of 
law, or at time of discharge had such a service-connected 
disability, 
shown by official service records, which in medical judgment 
would have 
justified a discharge for disability; or
    (iii) Served in the active military, naval or air service 
for a 
period of 90 consecutive days or more and such period began 
or ended 
during a period of war; or
    (iv) Served in the active military, naval or air service 
for an 
aggregate of 90 days or more in two or more separate periods 
of service 
during more than one period of war; and
    (v) Is permanently and totally disabled from nonservice-
connected 
disability not due to the veteran's own willful misconduct; 
and
    (vi) Meets the net worth requirements under 38 C.F.R. 
§ 3.274 and does not 
have an annual income in excess of the applicable maximum 
annual pension 
rate specified in 38 C.F.R. § 3.23.

38 C.F.R. § 3.31 (2002), pertaining to commencement of the 
period of payment, provides that, regardless of VA 
regulations concerning effective dates of awards, 
and except as provided in paragraph (c) of this section, 
payment of 
monetary benefits based on original, reopened, or increased 
awards of 
compensation, pension, dependency and indemnity compensation, 
or the 
monetary allowance under 38 U.S.C. 1805 for a child suffering 
from spina 
bifida who is a child of a Vietnam veteran may not be made 
for any 
period prior to the first day of the calendar month following 
the month 
in which the award became effective.



I. Effective Date

With regard to the effective date of the award of improved 
pension, the record reveals that, in July 1988, on VA Form 
21-526, Veteran's Application for Compensation or Pension, 
the veteran claimed entitlement to non-service connected 
pension benefits.  Prior to July 1988, the veteran, who was 
service connected for a duodenal ulcer, evaluated as 
noncompensably disabling, had not asserted a claim for 
pension.  A rating decision in December 1988 denied the 
veteran's claim for pension.  By a letter dated December 13, 
1988, the RO notified the veteran that his claim for pension 
had been denied and provided him with a notice of his 
procedural and appellate rights.  

An appeal from an agency of original jurisdiction to the 
Board consists of a timely filed Notice of Disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  See 38 C.F.R. 
§ 20.200 (2002).  Except in the case of simultaneously 
contested claims, a claimant, or his or her representative, 
must file a Notice of Disagreement with a determination by 
the agency of original jurisdiction within one year from the 
date that that agency mails notice of the determination to 
him or her.  Otherwise, that determination will become final.  
The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  See 38 C.F.R. § 20.302(a) (2002).

In the veteran's case, his claims file does not contain a 
notice of disagreement with the rating decision of December 
1988, which denied his claim of entitlement to pension, and 
the RO found that a timely notice of disagreement with that 
determination had not been filed.  The veteran has contended 
in his current appeal, however, that he intended to appeal 
the RO's denial of his claim for pension in December 1988 and 
he thought that the appeal had been filed.  At a hearing 
before a hearing officer in March 1998, the veteran 
testified, "I do not know what happened to the appeal 
letter..."  At the hearing before the undersigned in May 2000, 
the veteran testified that he went to the office of the 
Louisiana Department of Veterans Affairs and filled out a 
paper to appeal the RO's denial of his claim for pension in 
December 1988.  Nevertheless, the record clearly shows that a 
timely notice of disagreement with the rating decision of 
December 1988 was not received by the RO.  

The United States Court of Appeals for Veterans Claims has 
held that there is a presumption that Government officials 
and employees have properly discharged their official duties 
and that this presumption of regularity may be rebutted only 
by clear evidence to the contrary.  See Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992), citing to United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 
71 L.Ed. 131 (1926).  In the veteran's case, this means that 
there is a presumption that, if the veteran or his then - 
representative had filed a notice of disagreement with the 
rating decision of December 1988, such notice of disagreement 
would have been filed in his claims file and a Statement of 
the Case on the issue of entitlement to pension benefits 
would have been issued in due course.  The veteran has not 
presented any credible or convincing evidence to show that VA 
employees at the RO received a timely notice of disagreement 
with the rating decision of December 1988 and did not file it 
in his claims file.  The Board must, therefore, find that the 
presumption of regularity applies, and it follows that a 
timely notice of disagreement with the rating decision of 
December 1988 was never received.  Such being the case, the 
rating decision of December 1988, which denied entitlement to 
non-service connected pension benefits, is final.  See 
38 U.S.C.A. § 7105 (West 2002).  Because the denial of 
entitlement to pension by the rating decision of December 
1988 is final, the date on which the veteran filed his 
original claim for pension in July 1988 may not be the date 
of claim for improved pension benefits which were ultimately 
granted by a rating decision in March 1997.

On September 23, 1996, the veteran filed with the RO a 
statement in support of claim in which he said, "I request 
that VA consider me for NSC pension..."  His statement 
constituted a reopened claim of entitlement to improved 
pension.  When the RO considered the veteran's claim in March 
1997, the evidence showed that the veteran had severe 
degenerative disc disease of the lumbosacral spine for which 
he had undergone spinal fusion surgery in January 1994.  The 
evidence of record also showed that the veteran was 62 years 
of age and had not worked since before the back surgery in 
1994.  The rating decision in March 1997 found that the 
veteran had non-service connected disabilities of status post 
lumbar laminectomy and fusion, evaluated as 20 percent 
disabling, diabetes mellitus, evaluated as 20 percent 
disabling, and burn scars of the entire anterior thorax and 
both upper arms, evaluated as 10 percent disabling, in 
addition to his service connected disability of duodenal 
ulcer, evaluated as non-compensably disabling.  The veteran's 
combined non-service connected disability rating was 40 
percent.  The RO found that the veteran's disabilities did 
not meet the requirement of a combined disability rating of 
70 percent or more provided by 38 C.F.R. § 4.17 but that the 
veteran was unemployable by reason of his disabilities, age, 
occupational background, and other related factors and 
granted entitlement to improved pension benefits on an 
extraschedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(2).  The RO assigned an effective date of 
September 23, 1996, for the grant of entitlement to a 
permanent and total disability rating for pension purposes, 
which, as noted above, was the date of the veteran's reopened 
claim for pension.  

September 23, 1996, is the proper effective date for the 
grant of entitlement to a permanent and total disability 
rating for pension purposes because the award of that benefit 
was based on the reopened claim and the effective date must 
be the later of the date of claim and the date entitlement 
arose.  It is undisputed that entitlement to improved pension 
benefits on an extraschedular basis arose prior to the date 
of reopened claim, September 23, 1996, and, therefore, the 
Board must conclude that the effective date of the benefit is 
September 23, 1996, the date of reopened claim.  Entitlement 
to an earlier effective date is not established.  See 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.3(a)(3), 
3.400(r) (2002).

II. Entitlement to Improved Pension Benefits for the Period 
October 1, 1996, Through July 31, 1997.

As noted above, payment of monetary benefits based on a 
reopened award of 
pension may not be made for any period prior to the first day 
of the calendar month following the month in which the award 
became effective.  See 38 C.F.R. § 3.31 (2002).  In the 
veteran's case, as his award of improved pension became 
effective September 23, 1996, payment of the monetary 
benefits could not begin until October 1, 1996.  Furthermore, 
basic entitlement to improved pension requires that the 
veteran not have an annual income in excess of the applicable 
maximum annual pension rate specified in 38 C.F.R. § 3.23.  
See 38 C.F.R. § 3.3(a)(3) (2002).  For the period of time 
applicable in this case, the maximum annual pension rate for 
a veteran with one dependent was $10, 801.

The veteran's wife was employed on September 23, 1996, the 
date on which the veteran's grant of entitlement to a 
permanent and total disability rating for pension purposes 
became effective and she remained employed until the month of 
July 1997, when she stopped working.  Her gross wages for the 
period of time in question were $5405.  The veteran's income 
was $6042 from Social Security Disability Income Insurance 
benefits.  Their household income was $11,447, which was in 
excess of the applicable maximum pension rate.  Therefore, 
the veteran did not meet all of the requirements for basic 
entitlement to improved pension until August 1, 1997, the 
first day of the month following the date on which the 
veteran's wife had no countable income, his only countable 
income was $6042 from Social Security, and their combined 
income was not in excess of the maximum pension rate.  An 
award of disability pension may not be effective prior to the 
date 
entitlement arose.  See 38 C.F.R. § 3.400(b)(1) (2002).  The 
veteran's entitlement to improved pension benefits arose on 
August 1, 1997, when he met all of the requirements in law 
for that benefit, and not at any time before August 1, 1997.  
For that reason, his claim of entitlement to improved pension 
benefits for the period October 1, 1996, through July 31, 
1997, must be denied.

III. Benefit of Doubt Doctrine
 
As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
      


ORDER


Entitlement to an effective date earlier than September 23, 
1996, for a grant of entitlement to a permanent and total 
disability rating for pension purposes is denied.

Entitlement to improved pension benefits for the period 
October 1, 1996, through July 31, 1997, is denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

